DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on 4/11/22 is acknowledged.  The examiner has lifted the species requirement but kept the restriction requirement thus claims 1-3, 7, 9/7 and 10 are below.  The traversal is on the ground(s) that there no undue burden on the Examiner to consider all the claims in the single application.  This is not found persuasive because there is an undue burden on the Examiner to consider all the claims in the single application as Group I is specifically to cylinder seals and Group II is to spherical seals and each have different claim limitations thus have different searches and considered differently.
Claims 4-6, 8 and 9/8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/11/22.
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Note
The claims are so indefinite and unclear that the examiner cannot do a proper search and examination.  The examiner reserves the right to make the next office action final with newly cited prior art once the metes and bounds of the claims are amended to be clear and definite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims are unclear and indefinite as what is described in claims 1 and 7 as an equilaterally triangular ring seal is only the triangular soft ring (04) and not the whole ring seal which is seen to be claimed and includes the hard metallic gland (03a) that appears to be what is trying to be claimed and the examiner has rewritten what the examiner thinks the applicant is trying to claim below in the Allowable Subject Matter to which the examiner would allow.  In claims 2 and 5, the claimed C-ring is substituted with an inverse J-shaped ring thus making them improper dependent claims as the claims 2 and 5 do not include all the limitations of the claims that they depend.  And then in claims 3 and 6, which have been amended to only include claims 1 and 4, still mention the J-shaped ring of claims 2 and 5.  The term “its” is still mentioned 6 times in claims 4 and 6-9 that the examiner has already explained is unclear and indefinite.  Claim 10 conflicts with claim 1 as claim 1 specifically states the anti-extrusion ring, there’s 2 of these but must be the arc-shaped anti-extrusion metallic C-ring, is metallic.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claims 2 and 5, the claimed C-ring is substituted with an inverse J-shaped ring thus making them improper dependent claims as the claims 2 and 5 do not include all the limitations of the claims that they depend.  And then in claims 3 and 6, which have been amended to only include claims 1 and 4, still mention the J-shaped ring of claims 2 and 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
In order to expedite prosecution, the examiner has rewritten the claims which the examiner would allow below.
Claim 1. A triangular ring seal assembly for a moving cylindrical stem, comprising:
	an equilaterally triangular soft ring having first and second corners adjacent the moving cylindrical stem with a single turn anti-extrusion ring in one of the first and second corners and a third off-stem corner away from the stem that is truncated and has an arc-shaped anti-extrusion metallic C-ring or metallic inverse-J-shaped ring with an arc-shaped hook attached,
	a hard metallic gland,
	the triangular ring soft ring and gland are successively fitted over the moving cylindrical stem and, as the seal assembly is compressed on the moving cylindrical stem and in a 120° conical seat of a stem housing and at the same time by a 120° inner conical surface of the hard metallic gland, form a triangular ring-containing cavity consisting of the inner conical surface of the hard metallic gland, the moving cylindrical stem and the conical surface of the seat and having an opening caused by cutting off the cavity's off-stem corner to enable the triangular soft ring therein to be fully compressed, 
	the single turn anti-extrusion ring is made of either a bent turn of soft metallic wire with enough length and cross-sectional diameter or a molded turn of nonmetallic material with enough strength is used to resist the extrusion of the triangular soft ring through the gap between the stem and the stem housing, a sliding fit with a small enough clearance is used to resist the extrusion of the triangular soft ring through the gap between the gland and the stem, and 
	the arc-shaped anti-extrusion metallic C-ring attached to the truncated corner of the triangular soft ring is used to resist the extrusion of the equilaterally triangular soft ring through the opening of the cavity.

Claim 2. The triangular ring seal assembly of claim 1, wherein the inverse-J-shaped ring is a variant C-ring formed by extending the C of the C-ring only along the non-sealing surface of the triangular soft ring that the inverse-J-shaped ring has the same arc as the C-ring.

Claim 3. Keep body of claim but change preamble to, “The triangular ring seal assembly of claim 1,”.

Cancel claims 4-6. 

Claim 7.  A triangular ring seal assembly for a moving cylindrical stem, comprising:
	an equilaterally triangular soft ring having first and second corners adjacent the moving cylindrical stem with a single turn anti-extrusion ring in one of the first and second corners and a third off-stem corner away from the stem that is truncated and has an anti-extrusion metallic coiled ring or anti-extrusion close wound coil spring ring attached,
	a hard metallic gland, 
	the triangular ring soft ring and gland are successively fitted over the moving cylindrical stem and, as the seal assembly is compressed on the moving cylindrical stem and in a 120° conical seat of a stem housing and at the same time by a 120° inner conical surface of the hard metallic gland, form a triangular ring-containing cavity consisting of the inner conical surface of the hard metallic gland, the moving cylindrical stem and the conical surface of the seat and having an opening caused by cutting off the cavity's off-stem corner to enable the triangular soft ring therein to be fully compressed, 
	the single turn anti-extrusion ring is made of either a bent turn of soft metallic wire with enough length and cross-sectional diameter or a molded turn of nonmetallic material with enough strength is used to resist the extrusion of the triangular soft ring through the gap between the stem and the stem housing, a sliding fit with a small enough clearance is used to resist the extrusion of the triangular soft ring through the gap between the gland and the stem, and
	the arc-shaped anti-extrusion metallic coiled ring or anti-extrusion close wound coil spring ring attached to the truncated corner of the triangular soft ring is used to resist the extrusion of the equilaterally triangular soft ring through the opening of the cavity.

Cancel claim 8.

Claim 9, Keep body of claim but change preamble to, “The triangular ring seal assembly of claim 7,”.

Cancel claim 10 (claim 10 conflicts with claim 1 as claim 1 specifically states the anti-extrusion ring, there’s 2 of these but must be the arc-shaped anti-extrusion metallic C-ring, is metallic).

Conclusion
The claims are so indefinite and unclear that the examiner cannot do a proper search and examination.  The examiner reserves the right to make the next office action final with newly cited prior art once the metes and bounds of the claims are amended to be clear and definite.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921